Title: From John Adams to Josiah, III Quincy, 23 December 1808
From: Adams, John
To: Quincy, Josiah, III



Dear Sir
Quincy Decr. 23 1808

I thank you for all the fine Speeches you send me and especially for that of Mr Loyd and the letter of the 14th. inclosed with it. The Speech is a chaste, neat composition, very Sensible, candid, frank and manly. I conclude with him “remove the Embargo, authorize the Merchants to arm their Vessels, put the Nation in a State of defence and assert your well established and indisputable Rights or perish in the attempt.” I admire his candor, in declaring “it would be preferable to have war with France, rather than with G.B. though I think it unnecessary and perhaps imprudent to declare any Opinion either Way. If we assert our indisputable right and arm our Merchant-men it will soon be left to France and England to determine which of them shall declare war against us. We are not as yet obliged to declare war against both or either; perhaps we never shall be; we may make a maritime war as large as may be necessary without any declaration. I wish your modesty would have permitted you to send me your own speech, which I have read with pleasure. It deserves as handsome a dress as any of them, which our Boston papers have not given it. It would be strange if I did not approve the policy of 1798. I hope you will adopt some variations in the details and particularly I hope you will not teaze the President to appoint a Commander in Chief of the army whose transcendent popularity can blast the most deliberate and judicious decisions of the President and defeat the authority given him by the Constitution. 2d. I hope you will agree to no eight per cent loan. 3d. I am sorry you have already imitated and exceeded the policy of 1798 in raising so large an army. 4 I see no use of the 100,000 select Militia. A million of Cavalry could not save one ship at sea from the most contemptible pirate. The resources of the Country ought, at present to be appropriated to the Sea. Our Massachusetts legislature and our Dedham and Topsfield Caucusses have adopted and hazarded some assertions that I regret because I think they cannot be supported; but I am fully convinced that the Embargo must be removed. It will be extremely difficult if not absolutely impossible to carry it into Execution. Insurrections, Rebellions and divisions of the union will not be encouraged too so easily, in New England as they twice were in Pennsylvania, but to carry such laws into effect against the Universal Seat of a whole people would require armies & Navies sufficient to carry on a foreign war. The Nation must be brought to a conviction of the necessity of bearing taxes for their defence. It is astonishing to consider the tenacious hold with which prejudices and errors grapple whole Nations. Our American people have entertained for forty years an opinion of the vast & essential importance of their Commerce to the Commerce, manufactures, revenue and Naval power of other Nations, especially Great Britain. It has been the opinion the public opinion, not indeed the Universal opinion, but the general sense of all the States and all the Colonies. I have never believed that we could coerce or intimidate or bring to serious consideration the Government of G.B. by embargo’s or non-importations or non-intercourses; Yet I have consented to Embargo’s and non-importations, because the publick opinion, the national sense imperiously demanded them. In 1774 it was the almost unanimous opinion of Congress that we should obtain a complete Redress of all grievances by our non-importation agreement. Gentlemen from all the States produced their documents and calculations to demonstrate the vast amount of our Commerce with England and its close connection with every branch of their prosperity. I voted very cheerfully with them, though I expected no redress of grievances from their measures. I said one Evening to “the greatest Orator that ever spoke,” as Mr. Randolph calls him, I have agreed to all these petitions, addresses, letters, non-importation agreements &ca: but I consider them all to no other purpose but to unite our people; I expect no redress, but on the contrary increased resentment and double vengeance; we must fight. “By God,” said Patrick, “I am of your opinion.” I afterwards, shewed him a letter from Major Hawley to me, which he called broken hints of what he thought we ought to do, in which he said we must come to fighting. By God said Henry again, I am of that man’s mind; but I never knew another member of that Congress express a doubt of the efficacy of our measures, at the next meeting of Parliament. In 1793 or 4 Mr Madison carried in the house and sent up to the Senate Resolutions against the importation of various articles. The Senate was equally divided and I determined against them. I have been always sorry when any such measures have been proposed, because I knew they would produce nothing but anger. The Nation however has been like all other Nations; experience has been lost upon them and they must and will have such measures still. Fight we must at least and we shall be ill-advised I think, if we fight until we are compelled to it, and then only by Sea unless we are invaded. If the Embargo is lifted of what consequence will be the non-intercourse? Britain will obtain every thing she wants from us in the places with which we trade, say the Spanish dominions in America or Europe or Gottenburg or any other place. If the shackles continue on our Commerce they will produce an animosity and a rancour which will give much uneasiness to Mr. Jefferson’s successor and be very prejudicial to the public service, as well as ruinous to the morals interests and habits of obedience of the people. The Federal party will increase daily. That you will say will be a blessing, but it may be obtained at too dear a rate.
I am sincerely Your’s.
